Stockton, J.
¥e think the district court was in error, in sustaining the demurrer and dismissing the bill. The facts present a proper case for the interposition of a court of chancery. They show an attempt on the part of the defendant Hudson, to overreach complainants, by procuring from Strasser a lease ante-dated, with the view of making the rent of the store-house payable at the commencement of the lease, and thus seeming a lien upon the goods in the store-house, paramount to that of complainants’ under the deed of trust. The’ grounds upon which complainants ask the interposition of a court of equity, are: 1. The insolvency of defendant Strasser; 2. The tender of all the rent due defendant Hudson, for which he can claim a lien on the goods; and 3. The fraud attempted to be practiced by Hudson upon the right of complainants, as beneficiaries under the deed of trust, which, if carried out by said Hudson to the result of establishing the lien claimed, and sought to be enforced in the suit for rent commenced by him against Strasser, will tend to diminish thd fund set apart and conveyed by Strasser for the payment of their claims, and render the same wholly insufficient for the object contemplated.
*562The facts, in our opinion, if established, fully authorize the interposition of a court of equity, to remove any obstacles or hindrances in the way of carrying into effect the trusts contemplated in the conveyance from Strasser to the trustees, for the benefit of complainants. The complainants could not defend the suit of Hudson against Strasser, for the rent. By collusion between them, in the execution of the second lease, as well as in suffering judgment for a greater amount of rent than was actually due, it might be in their power, to fasten a lien upon the goods conveyed to complainants, which the latter could in no other proceeding defeat or prevent.
By taking possession of the store-house, when delivered up by Strasser, in June, Hudson estopped himself from claiming rent from Strasser, for any longer period. By the tender of the rent for the months of May and June, all claim for a lien upon the goods in the store-house, up to the time of the execution of the deed of trust, was extinguished. Hudson might recover a judgment against Strasser, for the whole amount of rent to accrue during the term, or for any other sum that Strasser was willing to submit to. But it does not follow, that he is entitled to a landlord’s lien for rent, upon the goods in the storehouse for the whole amount of the judgment. He cannot, by procuring the execution of a new lease, and by dating it back to a time prior to the execution of the deed of trust, and by making the rent for the whole term payable in advance, and not by the month, according to the first lease, acquire a lien upon the goods in the store-house for the whole amount of the rent, paramount to that of complainants under the deed of trust. The extent of Hudson’s lien, is to be determined by the terms of the first lease, and not by the second. The second lease was a fraud upon complainants, so far as its object or effect was to cut out their lien under the deed of trust.
The lien sought to be established by Hudson under the second lease, by means of the attachment suit' against the goods in the store-house, it is proper should be displaced by *563the decree of a court of equity. This is a proper subject of chancery jurisdiction. The complainants seek, moreover, the means of more effectually prosecuting their suit, by a discovery on oath from defendants. This is another reason for going into chancery.
If the goods had been conveyed by Strasser directly to complainants, and if the question to be determined were, whether the lien by virtue of the attachment, is superior to that under the deed of trust, the objection that complainants have a plain, adequate and complete remedy at law, would be valid. The complainants are, however, only the beneficiaries under’this deed of trust.. The legal title is not in them. The trustees may have refused to institute any suit against the sheriff, to try the right of possession to the goods. In the meantime, they remain in the custody of the law, and the defendant, Hudson, is prosecuting his action to fasten a landlord’s lien upon them. Should he succeed in doing so, he succeeds to the injury of complainants, who, as beneficiaries under the deed of trust, find their interests endangered, and the security provided for the payment of their claims, diminished by the alleged collusion and fraudulent acts of defendants.
We think they may seek-a remedy in equity. They are entitled to restrain the defendant,' Hudson, from disposing of the goods seized under the writ of attachment in his suit for rent, until the question of priority of lien is determined. If the facts alleged in the petition are shown to be true, his lien for rent must yield .to the better right of complainants, and the latter will be entitled to have the goods seized, restored to them, or to- the trustees, to answer the requirements of the deed of trust.
The judgment of the district court, sustaining the demurrer, and dismissing the complainants’ bill, is reversed.

*564
h